 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     BENJAMIN F. J. NEMEC
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Ben_Nemec@fd.org
 6
     Attorney for David Darrell Rucker
 7
                          UNITED STATES DISTRICT COURT
 8
 9                               DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                    Case No. 2:18-mj-00598-EJY-1
11
                  Plaintiff,                       STIPULATION TO CONTINUE
12                                                    STATUS CONFERENCE
           v.
                                                         (Fourth Request)
13
     DAVID DARREL RUCKER,
14
                  Defendant.
15
16
           IT IS HEREBY STIPULATED AND AGREED, by and between Rachel
17
     Kent, Special Assistant United States Attorney, counsel for the United States of
18
19   America, and Benjamin F. J. Nemec, Assistant Federal Public Defender, counsel

20   for David Darrell Rucker, that the Status Check currently scheduled on June 10,

21   2021, be vacated and continued to a date and time convenient to the Court, but

22   no sooner than sixty (60) days.

23         This Stipulation is entered into for the following reasons:

24         1.     Mr. Rucker recently paid $400 toward his fine and has $565 still
25   outstanding. Mr. Rucker needs additional time to pay the remaining balance.
26
 1         2.       The defendant is out of custody and agrees with the need for the
 2   continuance.
 3         3.       The parties agree to the continuance.
 4         This is the fourth request for a continuance of the Status Check.
 5         DATED this 8th day of June, 2021.
 6
 7   RENE L. VALLADARES                         CHRISTOPHER CHIOU
     Federal Public Defender                    Acting United States Attorney
 8
 9
     By /s/ Benjamin F. J. Nemec                By /s/ Rachel Kent
10   BENJAMIN F. J. NEMEC                       RACHEL KENT
     Assistant Federal Public Defender          Special Assistant United States
11                                              Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                2
 1                       UNITED STATES DISTRICT COURT

 2                              DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                     Case No. 2:18-mj-00598-EJY
 4
                 Plaintiff,                        ORDER
 5
           v.
 6
     DAVID DARRELL RUCKER,
 7
                 Defendant.
 8
 9
10
           IT IS THEREFORE ORDERED that the Status Check currently scheduled
11
     for Thursday, June 10th, 2021 at 1:30 p.m., be vacated and continued to
12
     September 8, 2021 at the hour of 10:00 a.m. in a courtroom to be determined.
13
           DATED this 8th day of June, 2021.
14
15
16                                         UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
                                               3
